Citation Nr: 0531259	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-07 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to May 
1942 and from June 1945 to March 1946.  He died on December 
[redacted], 1946; the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In November 2004, 
the Board determined that new and material evidence had been 
submitted.  The claim was reopened, and the issue of 
entitlement to service connection for the cause of the 
veteran's death was remanded in order that the issue could 
again be adjudicated.  The claim was denied by the RO in May 
2005 and again in August 2005.  The issue is before the Board 
once again.  


FINDINGS OF FACT

1.  Of record is a June 1952 certificate of death as signed 
by a parish priest of a local church.  It shows that the 
veteran died on December [redacted], 1946.  It is the veteran's 
contention that the veteran's death on this date was due to 
pulmonary tuberculosis (PTB).  Many statements of record 
attest to the fact that the veteran died on this date from 
this condition.  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.  

3.  There is no competent medical evidence that the veteran 
incurred PTB during active service or within a 3 year period 
after service separation.  

4.  There is no competent medical evidence that a service-
related disability caused or contributed substantially or 
materially to cause the veteran's death.  


CONCLUSION OF LAW

The illness that caused the veteran's death, presumably PTB, 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113. 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

This claim ensued following an October 2002 rating decision 
in which it was determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death.  The 
claimant was provided with a copy of that rating decision.  
Subsequently, she was issued a VCAA letter in November 2003, 
a statement of the case (SOC) which included VCAA laws and 
regulations, and a supplemental statement of the case (SSOC) 
in June 2004.  As noted earlier, the Board reopened the 
appellant's claim and remanded the issue on appeal for 
readjudication in November 2004.  The record reflects that 
another VCAA letter was issued to the appellant in March 
2005.  She was also issued additional SSOCs in May 2005 and 
August 2005, and the May 2005 SSOC also included the VCAA 
laws and regulations.  These documents, in total, included 
discussion of the pertinent evidence and the laws and 
regulations related to the claim.  They notified the 
appellant of the evidence needed to prevail on her claim.  
Specifically, the VCAA letters gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the foregoing, the Board finds that the rating 
decisions, SOC, SSOCs, and VCAA notice letters complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording her an opportunity 
to submit all pertinent evidence pertaining to her claim that 
she might have); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issue currently before the Board, the 
initial rating decision denying her claim was prior to her 
receiving notice regarding what information and evidence was 
needed to substantiate her claim on appeal, and clarification 
as to what information and evidence must be submitted, and 
what information and evidence would be obtained by VA.  After 
the claim was reopened, she again was issued a VCAA letter 
and multiple SSOCs.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the claimant prior to the first AOJ 
adjudication of this claim, the subsequent VA letters 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records and many affidavits as provided by fellow servicemen 
and family members.  Additionally, there are numerous 
statements in support of the claim as provided by the 
appellant.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

As discussed below, there is no probative medical evidence 
showing that the veteran had PTB of service origin.  Thus, it 
cannot be said that his death was the result of a service-
connected disability.  Under the circumstances, the VCAA's 
duty to assist doctrine does not require that the evidence be 
reviewed by additional medical personnel.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  In this regard, there is no 
reasonable possibility that review of the record for an 
opinion would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
claimant and her representative were notified of the evidence 
and information necessary to substantiate her claim for cause 
of the veteran's death; were notified of the respective 
responsibilities of VA and herself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence she had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to the issues of cause of the veteran's death is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as PTB to a 
compensable degree within three years from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2005).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2005).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

As noted earlier, the record reflects that the veteran had 
periods of active service.  However, there is no verification 
that he was ever a prisoner of war (POW) or that he had 
recognized guerilla service.  Specifically, the record 
includes a service document with date stamps from September 
and October 1949 which affirmatively states that he had no 
recognized guerrilla service.  

The available service treatment records do not include an 
induction report from 1941 or at time of entry into regular 
Philippine Army service in1945.  What is of record is a 
December 1946 examination report by the Philippine Army in 
which it was noted that the veteran showed no defects except 
for pes planus.  His lungs were reported as clear, and chest 
X-ray was negative.  Also of record is an undated Philippine 
Army examination report showing that the lungs were normal.  

There is no official certificate of date showing when and why 
the veteran died.  Of record, however, is a "Death 
Certificate" from the "Diocese Of Gagayan" signed by a 
parish priest.  This 1952 document reflects that the veteran 
died on December [redacted], 1946.  

Also of record is an affidavit from 1947 in which the 
affiant, P. A. T., stated that he had known the veteran since 
he was a boy and that he served with him during service.  He 
said that he was the regimental finance officer and that the 
veteran died on December [redacted], 1946, as a result of PTB that 
had its onset during active duty.  

In statements of record from 1947, 1948, 1949, 1952, and 
1953, J. M. T. reported that he was a regimental surgeon who 
served with the veteran and that he was the last attending 
physician who treated the veteran for his PTB which was 
incurred in the line of duty.  He also asserted that the 
veteran died on December [redacted], 1946.  In at least two of the 
statements, it was alleged that he treated the veteran for 
his PTB from 1942 until he died in December 1946.  

Additionally, there are two affidavits in the claims file 
dated in 1948 in which the affiants (F. E. A. and L. B. A.) 
stated that the veteran died on December [redacted], 1946, from 
"sickness."  

When the appellant filed for compensation benefits in 1948, 
she alleged that the veteran died of PTB in December 1946.  

In affidavits dated in 1953 and provided by T. M. D. and R. 
A. P., it was asserted by the affiants that they served with 
the veteran during service and they recalled that he was 
sick, either in 1942 or 1943, and that this disorder was PTB 
from which he died in 1946.  

In a 1956 statement, the veteran's father asserted that the 
veteran died in December 1946 from PTB that he incurred in 
the line of duty.  

In a statement dated in 1970, M. A. H., M.D., reported that 
he knew the veteran as a recognized guerilla of the United 
States Armed Forces in the Far East who he treated in 1946.  
He recalled that X-ray at the time showed moderately advanced 
PTB.  He also asserted that the records of this treatment 
were destroyed in 1963.  

In a joint affidavit from November 1983, G. S. O. and N. A. 
P., asserted that they served with the veteran with 
recognized guerilla service and that he died from PTB in 
1946.  They recalled that he had this disorder in 1945.  
These affiants submitted a similar document in 1984.  

In statements dated in 2003, L. A. L. and L. S. A., asserted 
that they had recognized guerilla service with the veteran 
and were POWs with him.  They asserted that they had 
knowledge that the veteran suffered from PTB during service, 
and that due to his refusal to have treatment at the time, 
this fact was not recorded.  Also of record is a statement 
dated in 2004 in which it was asserted by A. M., the Post 
Commander at the Veterans Federation of the Philippines, that 
the veteran had recognized guerilla service.  L. A. L. also 
submitted a statement dated in June 2005 which was 
essentially the same as his 2003 statement.  

In a document dated in May 2005, it was noted by the 
Municipal Civil Registrar that a certificate of death for the 
veteran was unavailable in that death certificates from 1945 
and 1946 were destroyed by a flood in 1972.  



Analysis

Essentially, it is maintained by the appellant and her 
representative that the veteran either incurred PTB while in 
service or with the presumptive period, noting that he died 
in December 1946 as a result of this condition.  It is 
asserted that this was within the three year presumptive 
period after discharge from service.  

It is noted that while there is no official certificate of 
death, the evidence includes numerous statements and an 
unofficial death certificate as signed by a parish priest, 
attesting to the fact that the veteran died on December [redacted], 
1946.  Most of the statements of record assert that his death 
at that time was due to PTB.  As summarized earlier, these 
statements were provided by fellow servicemen (or by family 
members) who assert that they either knew the veteran while 
on duty and/or knew the circumstances of his death.  

While the Board has no doubt that the fellow servicemen did 
indeed serve with the veteran, it is important to note that 
numerous statements or record include various factual errors.  
For example, while there are reports that the veteran had 
recognized guerilla service and that he was a POW, the claims 
file includes specific documents reflecting the veteran's 
verified service, and neither of these facts is true.  
However, as the veteran did have active service duty, the 
appellant's claim does not turn on whether he had recognized 
guerilla service or if he was a POW.  However, it does point 
to the credibility of the statements in that they are not 
factually correct on certain bases.  

It is noted that while many of the statements attest to the 
fact that the affiants had knowledge that the veteran had PTB 
during service, to include the statements of J. M. T., who 
reported that he treated the veteran for this condition from 
1942 until his death, the Board notes that corroborating 
medical documents from this period of time are not of record.  
Specifically, it is noted that an undated service examination 
report and a 1946 examination report are both negative for 
any complaint of, or diagnosis of, PTB.  Therefore, the Board 
finds that the various statements of record attesting to the 
fact that the veteran died in December 1946 from PTB which 
was incurred in the line of duty of limited probative value.  
Such an assertion is simply not corroborated by any competent 
medical evidence of record.  

In this case, there is no official certificate of death to 
show that the veteran's death in 1946 was due to PTB.  
Additionally, there are no actual contemporaneous clinical 
records showing that the had PTB during active service or 
within the presumptive period thereafter.  The Board has also 
considered the statement as provided by the private 
physician, M. A. H., dated in 1970.  While he recalled that 
he treated the veteran for PTB in 1946, it would be pure 
conjecture for the Board to accept his statement without 
clinical evidence to support his claim.  It is unfortunate 
that the alleged records that would corroborate this fact 
were supposedly destroyed in 1963.  Under the circumstances 
of this case, the private physician's statement alone, is not 
convincing.  To conclude that the veteran's cause of death 
was from PTB which was incurred during active service, 
requires conjecture without actual corroborating evidence on 
all primary points.  For example, there is no official death 
certificate as to the cause of the veteran's death.  
Moreover, there are inservice exam reports, one dated in 
1946, which are negative for report of PTB.  As already 
discussed, the Board finds the many statements in support of 
the appellant's claim to be of limited probative value as 
they, for the most part, include factual inaccuracies that do 
not match certain facts that are known.  Thus, the assertions 
of record are of dubious value.  

The contentions of record as to etiology of the veteran's PTB 
have been considered.  It is noted that while the affiants 
are competent as lay persons to report on that which they 
have personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, there is no evidence of record 
that the appellant or those expressing their opinion on this 
matter have specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, it is the Board's conclusion that the competent 
evidence of record does not show that the veteran's death in 
1946 was due to PTB that was incurred during service or 
within the presumptive period thereafter.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


